Citation Nr: 0907283	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  04-42 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a left hamstring injury with medial meniscus tear and 
paresthesias of the left lower leg.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1998 to June 
1998.  

This matter returns to the Board of Veterans' Appeals (Board) 
following Remands issued in May 2007 and March 2008.  This 
matter was originally on appeal from a January 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.    

The record reflects that the Veteran testified at a RO 
hearing before a Decision Review Officer in February 2005 and 
a January 2008 Travel Board hearing before the undersigned 
Veterans Law Judge with respect to the issue on appeal.  The 
transcripts of both hearings are associated with the claims 
file and have been reviewed.  


FINDING OF FACT

The medical evidence shows that the Veteran's residuals of a 
left hamstring injury with medial meniscus tear and 
paresthesias of the left lower leg more closely approximates 
severe muscle impairment under Diagnostic Code 5313 for the 
entire appeal period.


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent for service-
connected residuals of a left hamstring injury with medial 
meniscus tear and paresthesias of the left lower leg have 
been approximated for the entire appeal period.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.7, 4.73, Diagnostic Code 5313 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The record reflects that the Veteran did not receive adequate 
notice with respect to his increased rating claim prior to 
the January 2004 denial.  Although the October 2003 
correspondence sent to the Veteran described the type of 
information and evidence that he should submit in support of 
his claim and advised the Veteran of what evidence in support 
of his claim that VA would obtain and make reasonable efforts 
to obtain on the Veteran's behalf, the notice letter did not 
advise the Veteran of what the evidence must show to 
establish entitlement to increased compensation.  Moreover, 
it did not adequately advise the Veteran regarding the 
element of degree of disability.  Nonetheless, such notice 
defect is harmless error.  The Veteran was provided with 
notice of how VA determines the disability rating and 
effective date for a disability in April 2006 and April 2008 
correspondence and the claim was subsequently readjudicated 
in November 2008.     

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) held that, at a minimum, 
a 38 U.S.C. § 5103(a) notice for an increased rating claim 
requires that the Secretary notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from 0 percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability. 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).

The Board notes that all four Vazquez notice elements with 
respect to the Veteran's increased rating claim were 
satisfied by virtue of correspondence sent to the Veteran in 
April 2008 and the Veteran's claim was readjudicated in 
November 2008.  Any defect with respect to the timing of 
notice has been cured.  While the Board observes that the 
Veteran was not provided with the schedular criteria for an 
increased rating under 38 C.F.R. § 4.73, Diagnostic Code 5313 
in the Vazquez notice letter and an increased rating is being 
granted under this diagnostic code for reasons explained 
below, the absence of notice is not prejudicial to the 
Veteran.  As demonstrated in the January 2009 Appellant's 
Post-Remand Brief, the Veteran through his representative has 
actual knowledge of the criteria.  

The Board further notes that the RO provided the Veteran with 
a copy of the January 2004 rating decision, the October 2004 
Statement of the Case (SOC), and the January 2006, October 
2007, and November 2008 Supplemental Statements of the Case 
(SSOCs), which included a discussion of the facts of the 
claim pertinent laws and regulations, notification of the 
basis of the decision, and a summary of the evidence 
considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill VA's statutory duty to assist, the RO afforded the 
Veteran with multiple examinations with respect to his claim.  
Furthermore, VA treatment records that have been identified 
as relevant to the Veteran's claim have been obtained, to the 
extent possible, and are associated with the claims folder.

The Board notes that the Veteran's representative asserted in 
the January 2009 Appellant's Post-Remand Brief that the June 
2008 examination was inadequate because it did not contain 
range of motion test results with respect to the Veteran's 
left knee.  Indeed, the Board observes that range of motion 
findings for the left knee are absent from the report.  
However, the inadequacy of the examination is not prejudicial 
because the other medical evidence of record is deemed 
adequate for the purposes of this adjudication and the 
Veteran is being granted an increased evaluation of 40 
percent for severe muscle impairment based on such evidence 
under Diagnostic Code 5313, the maximum rating allowed under 
that diagnostic code.  Such evaluation contemplates any 
impairment involving the left knee.   

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to the claim.  Accordingly, the Board will 
proceed with appellate review.  

Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2008).  
The factors involved in evaluating, and rating, disabilities 
of the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2008).  In determining the 
degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Board notes that the Veteran is currently assigned a 20 
percent rating under the hyphenated diagnostic code of 
Diagnostic Code 8299 for an unlisted disease rated by analogy 
to a disease of the cranial nerve and Diagnostic Code 5257 
for moderate impairment of the left knee.  38 C.F.R. § 4.27 
(2008).  However, a review of the record reveals that the 
Veteran's left leg disability was rated under Diagnostic  
Code 5313 at the time of the January 2004 rating decision and 
prior to the issuance of the February 2005 rating decision 
that increased the disability evaluation assigned from 10 to 
20 percent under said hyphenated diagnostic code.  

The Veteran's representative asserted in the January 2009 
Appellant's Post-Remand Brief that the Veteran more closely 
meets the criteria for a rating evaluation under Diagnostic 
Code 5313.  For reasons explained in greater detail below, 
the Board finds that the Veteran is entitled to an increased 
evaluation of under Diagnostic Code 5313.  Thus, the Board 
will evaluate the Veteran's left leg disability under the 
schedular criteria set forth under Diagnostic Code 5313.        

Diagnostic Code 5313 pertains to impairment of Muscle Group 
XIII.  Muscle Group XIII is the posterior thigh muscle group.  
The functions of this muscle group are extension of the hip 
and flexion of the knee; outward and inward rotation of 
flexed knee; acting with rectus femoris and Sartorius (see 
XIV, 1, 2) synchronizing simultaneous flexion of hip and knee 
and extension of hop and knee by belt-over-pulley action at 
knee joint.  The involved muscles include the biceps femoris, 
the semimembranosus and the semitendinosus.  Under Diagnostic 
Code 5313, a slight injury warrants a noncompensable rating.  
A moderate injury warrants a 10 percent rating.  A moderately 
severe injury warrants a 30 percent rating.  A severe injury 
warrants a maximum 40 percent rating.  38 C.F.R. § 4.73 
(2008).  

Evaluation of muscle disabilities is to include consideration 
of the type of injury, history and complaint, and objective 
findings.  38 C.F.R. § 4.56 (2008).

The record reflects that service connection was established 
for the Veteran's left hamstring injury effective September 
29, 2000 in an April 2001 RO rating decision.  At that time, 
the evidence showed that the Veteran suffered an injury to 
his left hamstring (i.e., left hamstring contusion) while 
involved in hand-to-hand combat training with another soldier 
in May 1998 and demonstrated residual disability attributable 
to the in-service injury at the November 2000 VA examination.  
Indeed, the November 2000 VA medical examiner diagnosed left 
knee, status post trauma, healed with residual 
chondromalacia, slight lateral collateral instability, and an 
additional 20 degree loss of flexion due to pain on range of 
motion.    

At the November 2003 VA medical examination, the Veteran 
demonstrated left knee strain manifested by ambulation with 
limping on the right, limitation of range of motion at the 
knee during passive examination, limited range of extension, 
and approximately 5 mm of motion during the Lachman's and 
McMurray's tests with complaint of tenderness at the lateral 
condyle on deep palpation on examination.  

At the December 2005 VA medical examination, the Veteran 
objectively demonstrated additional limitation of left knee 
flexion on repetitive use due to pain, mild lateral 
collateral laxity, meniscus abnormality, locking, and a 
positive McMurray's test.  It was also noted that the Veteran 
had parasthesias of the left leg of varying frequency without 
motor dysfunction.   

At the June 2008 VA medical examination, the examiner noted 
that the Veteran demonstrated an abnormal gait, an inability 
to maintain balance while squatting, and reduced strength in 
the left hamstring on physical examination.  The examiner 
specifically noted that the Veteran demonstrated Group XIII 
muscle strength of 2, which is consistent with active 
movement of the body part with gravity eliminated.  See 
Medical Abbreviations, 12th Edition, Neil M. Davis 
Associates, 394 (2005).  The examiner further wrote that the 
Veteran's decreased mobility, problems with lifting and 
carrying, decreased strength, lower extremity pain, weakness 
or fatigue had a significant effect on the Veteran's current 
employment as a postal worker as the symptoms resulted in 
increased tardiness.

After careful consideration of the foregoing as well as 
relevant VA treatment records, the Board finds that the 
symptomatology associated with the Veteran's service-
connected left leg disability, when viewed in its totality, 
more closely approximates severe muscle impairment.  Thus, 
the Veteran is entitled to an increased rating of 40 percent 
under Diagnostic Code 5313, which is the maximum disability 
rating available under that diagnostic code.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
rating higher than 40 percent for the Veteran's service-
connected left leg disability as a review of the record, to 
include the medical evidence, fails to reveal any additional 
functional impairment associated with such disability to 
warrant consideration of alternate rating codes.

For the foregoing reasons, the Board finds that the medical 
evidence supports the assignment of an increased rating of 40 
percent for the Veteran's service-connected left leg 
disability on a schedular basis for the entire appeal period 
and, consequently, no staged rating is warranted.    

To the extent that the Veteran's service-connected left leg 
disability adversely affects his employability, such has been 
contemplated in the assignment of the current 40 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  There is no 
exceptional or unusual disability picture shown.  Thus, the 
Board finds that referral to the RO for consideration of the 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 (2008) is not warranted.


ORDER

Entitlement to a rating of 40 percent for residuals of a left 
hamstring injury with medial meniscus tear and paresthesias 
of the left lower leg for the entire appeal period is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


